RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals
                                    NO. 2019-CA-0309-MR


KEVIN HENDERSON                                                                      APPELLANT


                    APPEAL FROM FRANKLIN CIRCUIT COURT
v.                  HONORABLE PHILLIP J. SHEPHERD, JUDGE
                            ACTION NO. 18-CI-00983


DANIEL CAMERON, Attorney General
of Kentucky, and THOMAS WINE,
Jefferson County Commonwealth’s
Attorney                                                                              APPELLEES


                                            OPINION
                                           AFFIRMING

                                          ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

CALDWELL, JUDGE: Kevin Henderson appeals the Franklin Circuit Court’s

order dismissing his complaint against the Attorney General.1 For the following

reasons, we affirm the Franklin Circuit Court.


1
  Per Kentucky Rule of Civil Procedure (CR) 76.24(c)(1), when an appeal is filed against an
elected official and that official ceases to remain in office while the matter is still pending, his or
her successor is automatically substituted:
                               STANDARD OF REVIEW

              The standard of review in a matter wherein the trial court has

determined a question of the propriety of the entry of dismissal is de novo.

              In ruling on a motion to dismiss, the pleadings should be
              liberally construed in the light most favorable to the
              plaintiff, all allegations being taken as true. Mims v.
              Western-Southern Agency, Inc., 226 S.W.3d 833, 835
              (Ky. App. 2007). Therefore, “the question is purely a
              matter of law.” James v. Wilson, 95 S.W.3d 875, 884
              (Ky. App. 2002). Accordingly, the trial court’s decision
              will be reviewed de novo. Revenue Cabinet v. Hubbard,
              37 S.W.3d 717, 719 (Ky. 2000).

Morgan v. Bird, 289 S.W.3d 222, 226 (Ky. App. 2009).

                                         ANALYSIS

              The doctrine of separation of powers is foundational and fundamental

to our system of government. Each branch—executive, judicial, and legislative—

has its own duties and responsibilities and cannot exert its authority over matters in

the domain of another branch.

              Section 27 of the Kentucky Constitution mandates
              separation among the three branches of government and


       (1) When a public officer is a party to an appeal or other proceeding in the appellate court
       in his official capacity and during its pendency dies, resigns or otherwise ceases to hold
       office, the action does not abate and his successor is automatically substituted as a party.
       Proceedings following the substitution shall be in the name of the substituted party, but
       any misnomer not affecting the substantial rights of the parties shall be disregarded. An
       order of substitution may be entered at any time, but the failure to enter such an order
       shall not affect the substitution.

An order substituting Daniel Cameron for Andy Beshear in this matter was issued on September
15, 2020.

                                               -2-
             Section 28 specifically prohibits incursion of one branch
             of government into the powers and functions of the
             others. The essential purpose of separation of powers is
             to allow for independent functioning of each coequal
             branch of government within its assigned sphere of
             responsibility, free from risk of control, interference, or
             intimidation by other branches.

Coleman v. Campbell County Library Board of Trustees, 547 S.W.3d 526, 533-34

(Ky. App. 2018) (internal quotation marks and citations omitted).

             Though his brief is mostly unintelligible, it appears from the

interpretation of the pleadings by the trial court that it determined Mr. Henderson

desired to use the courts to force a prosecution of his co-defendant in a twenty-

year-old murder case for the crime of perjury. As the Franklin Circuit Court

declared in the order dismissing the action:

             As officers of the executive branch, the Commonwealth’s
             Attorney and the Attorney General have exclusive
             authority and absolute discretion in deciding whether to
             prosecute a case and broad discretion as to what crime to
             charge and penalty to seek. Jones v. Commonwealth, 413
S.W.3d 306, 314 (Ky. App. 2012) [(Nickell, J.,
             concurring)].

             The Kentucky Supreme Court observed in the seminal case of Hoskins

v. Maricle that a judge has no authority to direct a prosecutor in whether or how to

bring criminal charges.

             “Few subjects are less adapted to judicial review than the
             exercise by the Executive of his discretion in deciding
             when and whether to institute criminal proceedings, or
             what precise charge shall be made, or whether to dismiss

                                         -3-
               a proceeding once brought.” Newman v. United States,
               382 F.2d 479, 480 (D.C. Cir.1967). Thus, “[a] judge in
               our system does not have the authority to tell prosecutors
               which crimes to prosecute or when to prosecute them.”
               United States v. Giannattasio, 979 F.2d 98, 100 (7th Cir.
               1992). “Courts do not know which charges are best
               initiated at which time, which allocation of prosecutorial
               resources is most efficient, or the relative strengths of
               various cases and charges.” United States v. Miller, 722
F.2d 562, 565 (9th Cir. 1983) (citations and internal
               quotes omitted). Thus, we start with the presumption that
               the party charged with the prosecution of a case is in the
               best position to evaluate the probability of its success.

150 S.W.3d 1, 20 (Ky. 2004), as modified on denial of reh’g (Dec. 16, 2004).

               Mr. Henderson also complains that the action of the Franklin Circuit

Court in granting the motion to dismiss in favor of the appellees abridged his right

of access to the courts. The fact that this is far from the first action filed by Mr.

Henderson during his term of incarceration belies his allegation. One may have

the right to file actions, and such is suitable access to the courts. One simply may

not be successful in such actions, but no litigant is guaranteed success and it would

be wrong to posit that only those who litigate successfully are those with access to

the courts; in each litigation there are two parties and only one can be victorious,

though both had a right of access.2




2
  We caution Mr. Henderson to be mindful of Kentucky Revised Statute (KRS) 197.045(5).
Having previously filed a writ in Jefferson County requesting the action he requests here, to wit,
that a prosecutor be made to institute a prosecution against his co-defendant, this is a successive
action. He should also be mindful of KRS 454.405.

                                                -4-
          For the foregoing reasons, we affirm the Franklin Circuit Court.


          ALL CONCUR.



BRIEFS FOR APPELLANT:                  BRIEF FOR APPELLEES:

Kevin Henderson, pro se                Daniel Cameron
Burgin, Kentucky                       Attorney General of Kentucky

                                       Carmine G. Iaccarino
                                       Heather L. Becker
                                       Assistant Attorneys General
                                       Frankfort, Kentucky

                                       Laura C. Tipton
                                       Deputy General Counsel
                                       Office of the Governor
                                       Frankfort, Kentucky




                                     -5-